DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on December 28, 2021.  These drawings are accepted.
	
Response to Arguments
Applicant’s arguments with respect to claim 1 and 11 as they pertain to the art of Lin have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
	Regarding Applicant’s remarks as they pertain to the substantial duplicate claims of claims 1 and 11, Examiner respectfully disagrees.  While Applicant states that a display device would have a frame, whereas a display panel would not, such features are not claimed.  Furthermore, there is nothing in Applicant’s specification which suggests this to necessarily be true.  Also, Applicant’s specification fails to detail any 
	Absent any structural distinction between a the claimed display device and display panel which is itself a display device, claims 1 and 11 will continue to be objected to.

Claim Objections
Applicant is advised that should claims 1, 3-5, 7 be found allowable, claims 11, 16-18, 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0268529 - Lin; of record) in view of Yashiro et al. (US 8,902,151 - Yashiro) and Lynam et al. (US 5,076,673 - Lynam).
	As to claims 1 and 11, Lin teaches a display device/panel comprising first substrate (Lin Fig. 2 - 250A), a first electrochromic (EC) layer (Lin Fig. 2 - 230A; para. [0052], [0057]), a light emitting layer (Lin Fig. 2 - 216, 260R, 260L; para. [0055], [0052]), bottom electrode (7221B) for each sub-pixel in top EC layer (230A) and top electrode (7221A) for each sub-pixel in lower EC layer (230B)) a plurality of second electrode layers comprising the second electrode layer in each of the first electrochromic layer and the second electrochromic layer are separated from each other by an insulating material (Lin Fig. 2 - 230A, 230B, 210; para. [0055]; Figs. 4A-D; Fig. 7A, B - top electrode (7221A) for each sub-pixel in top EC layer (230A) and bottom electrode (7221B) for each sub-pixel in lower EC layer (230B) are separated by glass/polycarbonate layer (210) of the device).
	Lin doesn’t specify the substrates are TFT substrates and the first electrode layers are connected to each other to form a continuous electrode layer.
	In the same field of endeavor Yashiro teaches displays having substrates with TFT (Yashiro Fig. 4 - AMTFT Part), and Lynam teaches display panels having first and second electrochromic layers where the first electrode of each of the first and second electrochromic layers are connected to each other to form a continuous electrode layer (Lynam Fig. 3 - 142, 20, 18; Fig. 4 - 142, 18, 20; col. 17:20-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide TFTs on the substrates since, as taught by Yashiro, such TFTs allow for controlling the pixel electrodes (Yashiro col. 17:60-65), and to connect the first electrodes of first and second electrochromic layers since, as taught by Lynam, such connection allows for controlling the voltages to the individual EC pixels/areas in conjunction with the second electrodes (Lynam col. 17:20-33).
	As to claims 4 and 17, Lin in view of Yashiro and Lynam teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 11, and Lin further teaches each of the first electrochromic layer and the second electrochromic layer comprises a supporting electrolyte layer between the first electrode layer and the second electrode layer (Line Fig. 7B - 7223; para. [0084]).
	As to claim 9, Lin in view of Yashiro and Lynam teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lin further teaches the 
	As to claim 10, Lin in view of Yashiro and Lynam teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lynam further teaches the electrodes layers are indium tin oxide (Lynam col. 17:8-25).
	As to claims 12-14, the claims depend from claim 1 which is an apparatus claim, where claims 12-14 are directed to a method(s) of controlling/operating the device of claim 1.  Examiner notes that the manner of operating the device does not differentiate apparatus claims from the prior art (MPEP 2114.II - A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).  As such, claims 12-14 are rejected for teaching all the structure of claim 1.  Examiner additionally notes that Lin teaches changing/controlling the transmission/blocking of the pixel/sub-pixels as necessary (Lin Figs. 4A-4D; Fig. 5; para. [0070], [0071]).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yashiro and Lynam as applied to claims 1 and 11 above, and further in view of Liu et al. (Highly transparent to truly black electrochromic devices based on an ambipolar system of polyamides and viologen - herein Liu; of record).
As to claims 3 and 16, Lin teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 11, but doesn’t specify the EC material comprises: 

    PNG
    media_image1.png
    275
    703
    media_image1.png
    Greyscale

	In the same field of endeavor Liu teaches an EC display having the claimed EM material (Liu Fig. 1; Scheme 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention, since, as taught by Liu, such EC materials are well known in the art for the purpose of providing high performance ECDs with lower working voltages and ultra-high contrast (Liu page 6: Conclusion).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yashiro and Lynam as applied to claims 4 and 17 above, and further in view of Leventis et al. (US 5,457,564 - Leventis; of record).
	As to claims 5 and 18, Lin in view of Yashiro and Lynam teaches all the limitations of the instant invention as detailed above with respect to claims 4 and 17, but doesn’t specify the electrolyte layer comprises viologen.  In the same field of endeavor .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yashiro and Lynam as applied to claim 1 and 11 above, and further in view of Yang et al. (US 2014/0247198 - Yang; of record).
	As to claims 7 and 20.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yashiro, Lynam, and Yang as applied to claim 7 above, and further in view of Kim et al. (US 9,240,162 - Kim; of record).
	As to claim 8, Lin in view of Yashiro, Lynam, and Yang teaches all the limitations of the instant invention as detailed above with respect to claim 7, and while Yang teaches the sub-light emitting layers are OLED, doesn’t specify the cathode, anode, and electroluminescent material layer between the cathode and anode.  In the same field of endeavor Kim teaches display panels having OLED with cathode, anode, and electroluminescent material layer between the cathode and anode (Kim Fig. 2a - 219, 220, 221; col. 9:55-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide anode, cathode, electroluminescent material between since, as taught by Kim, such layers are components of OLEDs for producing light when voltage/current is applied (Kim col. 9:55-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 2, 2022